No. 07-17-00153-CV


Joe Busby                                    §      From the 99th District Court
  Appellant                                           of Lubbock County
                                             §
v.                                                  July 18, 2017
                                             §
Alderson Enterprises Ltd, Inc. and                  Opinion Per Curiam
Dennis Johnson                               §
  Appellees

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated July 18, 2017, it is ordered, adjudged

and decreed that this appeal is dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo